UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1594


RALPH STEWART, JR.,

                 Plaintiff - Appellant,

          v.

VCU HEALTH      SYSTEM   AUTHORITY,   formerly   “VCU/VCU   Health
System”,

                 Defendant - Appellee,

          and

VIRGINIA COMMONWEALTH UNIVERSITY; VCU/VCU HEALTH SYSTEM;
VCU MEDICAL CENTER/MEDICAL COLLEGE OF VIRGINIA FOUNDATION;
MCV/MCV PHYSICIANS; MCV HOSPITALS AUTHORITY; JOHN DUVAL;
MARIA CURRAN; DONNA STEIGLEDER; MARIE GREENWOOD; SHARON
JAHN; DEBORAH SLAYDEN; PETER RING; DUANE JACKSON; TERI
KUTTENKULER; DAVID HOULETTE; ANTOINETTE LIGHT,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00738-HEH-DJN)


Submitted:   September 21, 2012              Decided:   October 1, 2012


Before KING, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ralph Stewart, Jr., Appellant Pro Se. Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia; Lynn
Forgrieve Jacob, WILLIAMS MULLEN, Richmond, Virginia; Sara Berg
Rafal, WILLIAMS MULLEN, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ralph Stewart, Jr., appeals the district court’s order

granting      the   Virginia    Commonwealth        University   Health    System

Authority’s petition for attorney’s fees and ordering that he

pay attorney’s fees in the amount of $28,547.25 as a sanction

for     his   failure    to    comply   with    the     rules    of    discovery.

On appeal, we confine our review to the issues raised in the

appellant’s brief.        See 4th Cir. R. 34(b).             Because Stewart’s

informal brief does not challenge the basis for the district

court’s disposition, Stewart has forfeited appellate review of

the court’s order.        Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the    materials

before    the    court   and   argument     would    not   aid   the   decisional

process.



                                                                          AFFIRMED




                                        3